DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 12/15/21 has been entered in full. Claims 1 and 3 are amended. Claim 2 is canceled. Claims 1 and 3 are under consideration.

Withdrawn Objections and/or Rejections
The objection to the specification at pg 2 of the 10/4/21 Office Action is withdrawn in view of the amendments to the specification.
All objections and/or rejections of canceled claim 2 are moot.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth at pg 3-8 of the 10/4/21 Office Action.
Applicants’ arguments (12/15/21; pg 5) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.

Applicants’ arguments have been fully considered but are not found persuasive. Applicants' characterization of Amgen v. Sanofi has been considered, but is not found persuasive. Per MPEP 2163.II.A.3(a): 
"For example, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties)"

Here, as argued by Applicants, it is acknowledged that the antigen (leptin receptor) was fully characterized at the earliest effective priority date, but in accord with the MPEP, this "does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen". As set forth in the rejection of record, "the specification only teaches antibodies to the leptin receptor in general … and does not describe any particular antibody structures" (pg 6). 


With regard to Sobhani, the anti-leptin receptor antibodies taught by this reference include a "polyclonal antibody raised in goats against the C-terminal fragment (1146-1165) of human leptin receptor (C-20) (Santa Cruz Biotechnology, California, USA)" (pg 179), and another "polyclonal" termed "K-20 (Santa Cruz  Biotechnology)". The C-terminal fragment bound bind the C-20 antibody is in the intracellular domain (Gorska et al; cited previously), which Applicants themselves argue are a portion of the protein "not even relevant to the claims" (pg 5 of the reply). Furthermore, while Sobhani does not teach the portion of the leptin receptor to which the K-20 antibody binds, it is a polyclonal antibody (as is the C-20 antibody), and the rejection of record indicated that the claimed method met the written description requirement with respect to polyclonal antibodies (page 8), but not monoclonal antibodies as recited in dependent claim 3.
	With regard to Mix, this reference teaches three antibodies against the leptin receptors, including "Ob-R H-300 sc-8325, Ob-R M-18 sc-1834, and Ob-R B-3 sc-8391, Santa Cruz Biotechnology" (pg 483). M-18 is further taught by Mix to be a polyclonal antibody against "the conserved intracellular region (amino acids 879-896, Ob-R M-18)" (pg 484), and thus fails to support Applicants' arguments for the same reasons as the C-20 antibody of Sobhani. H-300 is further taught by Mix to a "rabbit polyclonal" (see the legend for Figure 5 on page 485). Furthermore, while B-3 is taught to be a "mouse monoclonal" (see the legend for Figure 5 on page 485), it is also specific for an intracellular region of the leptin receptor; specifically "an epitope mapping between amino acids 870-894" (see the Ob-r (B-3): sc-8391 datasheet published by Santa Cruz Biotechnology; no date indicated; no author indicated; 1 page as published), which as noted above, Applicants argue is "not even relevant to the claims". Thus, the antibodies taught by Mix fail to provide examples of a monoclonal antibody that binds to and antagonizes a leptin receptor that were described prior to the earliest effective filing date.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646